Citation Nr: 1128011	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-22 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for fibromyalgia to include as secondary to service connected post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a gastrointestinal disorder to include as secondary to service-connected PTSD.  

4.  Entitlement to service connection for a left upper extremity disorder to include as secondary to exposure to Agent Orange.   

5.  Entitlement to an initial disability rating beyond 10 percent for a right knee disorder. 

6.  Entitlement to an initial disability rating beyond 10 percent for a left knee disorder. 

7.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 30 percent disabling. 

8.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

9.  Entitlement to a temporary total convalescence rating for service connected disability.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1969 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In the Veteran's April 2009 notice of disagreement there is a discussion regarding service connection for sleep apnea secondary to PTSD.  This claim has not been adjudicated by the RO and the Board will not address it further.  The issue is referred to the RO for consideration.  


The issues of entitlement to service connection for a gastrointestinal disorder to include as secondary to service-connected PTSD, entitlement to service connection for a left upper extremity disorder to include as secondary to exposure to Agent Orange, entitlement to an increased rating for bilateral pes planus, currently evaluated as 30 percent disabling and entitlement to a temporary total convalescence rating for service connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus was not manifested within the first post-service year or developed as a result of an established event, injury, or disease during active service, including in-service noise exposure or acoustic trauma.  

2.  The evidence shows that the Veteran does not have claimed fibromyalgia.  

3.  The Veteran's bilateral knee disorders are manifested by complaints of pain, weakness, stiffness and giving way; motion is from 0 to 90 degrees bilaterally, and there is no instability of either knee.  X-rays are normal. 

4.  The Veteran's PTSD is not productive of occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

2.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

3.  The criteria for a higher initial rating beyond 10 percent for a right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5260 (2010).  

4.  The criteria for a higher initial rating beyond 10 percent for a left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5260 (2010).  

5.  The criteria for an evaluation greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 ((2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to the service connection and increased evaluation claims, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  With respect to the Dingess requirements, in September 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating / disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

As to the issues regarding an initial rating the Veteran's claims arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  As to the increased evaluation issue, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

As to VA's duty to assist, the RO associated the Veteran's VA outpatient treatment records and he was afforded a VA examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate for making determinations in this claim.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the Veteran is receiving compensation for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  Thus discussion of that potential issue is not necessary.  See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The examinations in this case are adequate upon which to base a decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2010). 


Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2010).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  

To establish a claim for secondary service connection, a Veteran must demonstrate that a current disability is the result of a service-connected disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what  evidence is needed to substantiate the claims and what the  evidence in the claims file shows, or fails to show, with  respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

Tinnitus

The Veteran seeks service connection for tinnitus.  He claims that during service he was exposed to loud noises including M16, mortars, artillery, airplanes and combat noises.  His DD 214 reflects that the Veteran was awarded the CIB and thus exposure to acoustic trauma is conceded.  

The Veteran's service treatment records reflect no complaint, diagnosis or treatment for tinnitus.  When the Veteran was examined by VA in February 2009.  The claims file was reviewed.  The Veteran reported a humming tinnitus bilaterally which occurs 1 to 2 times a day.  The onset was noted to be in 1995.  The examiner found that it is less likely as not that the tinnitus is a result of the Veteran's exposure to noise in the military service.  It was noted that the Veteran was separated from service in 1971 and the onset of tinnitus was in 1995.  

Upon review of the entire evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran has specifically denied an onset of tinnitus during service, and reported to a VA examiner that the onset of his tinnitus occurred in 1995, over 20 years after separation from service.  Based on the negative service treatment records and the Veteran's reported post-service date of onset, the VA examiner opined that it was less likely that his tinnitus was due to military noise exposure in service.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995). 

The Board has considered the Veteran's contention that a relationship exists between his current tinnitus, and noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board acknowledges the statements from the Veteran with regard to his noise exposure experienced during service.  As he is a combat Veteran, the Board finds such statements credible, and concedes that the Veteran had noise exposure during his service.  He is also competent and credible to attest to his symptomatology associated with his tinnitus.  By the Veteran's own admission, however, he has stated that his tinnitus did not manifest until approximately 20 years after separation from service.  Based on the negative service treatment records and reported post-service date of onset, the VA examiner provided a negative etiological opinion, and the Board finds that the Veteran is not competent to attribute his current tinnitus to noise exposure, as he does not have the appropriate medical expertise.  For such reasons, the Veteran's contentions as to in-service incurrence are outweighed by his own statements, and the opinion of the VA examiner which reflects that his tinnitus is not due to noise exposure in service.  

In sum, the Board is left with the Veteran's lay contentions that he did not experience constant tinnitus during service, he did not experience constant tinnitus until over 20 years after separation from service, and a medical opinion to the effect that such current tinnitus is not etiologically related to noise exposure in service.  There is no contrary medical opinion of record.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for tinnitus.

Fibromyalgia 

The Veteran claims that he has fibromyalgia to include secondary to his service connected PTSD.  

The Court has held that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.'  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Here, the service treatment records are negative for a complaint, diagnosis or treatment for fibromyalgia.  In addition, the VA medical treatment records in the file reflect no findings related to this disorder.  When the Veteran was examined by VA in February 2009, the examiner noted that because there is no history of fibromyalgia in the chart and because the Veteran denies signs and symptoms of the disorder, further examination of the Veteran for this condition was medically contraindicated.  

As noted above, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  While the Veteran is competent to report symptoms he does not possess the medical expertise to make a medical diagnosis.  As noted, a layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  As he is not competent in this capacity, discussion on credibility is not necessary. 

Accordingly, as the Veteran does not have a current finding of fibromyalgia, the claim must be denied.  The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  

In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefore are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2009).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Right and Left Knee Disorders 

In an April 2009 rating decision, the Veteran was granted service connection for left and right knee disorders pursuant to Diagnostic Codes 5299-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Ten percent evaluations were assigned for each knee.   

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under DC 5260, limitation of flexion to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.

Under DC 5261, limitation of extension to 15 degrees warrants a 20 percent rating. A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A 50 percent rating requires limitation of extension to 45 degrees.

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees.  See 38 C.F.R. Part 4, 4.71, Plate II.

Under Diagnostic Code 5257, pursuant to which recurrent subluxation or lateral instability is rated, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

The record shows that the Veteran was examined by VA in February 2009.  The claims file was reviewed.  The Veteran complained of pain, weakness, stiffness and giving way of both knees.  He reported having pain when climbing stairs, bending and stooping.  Motion was noted as from 0 to 90 degrees bilaterally.  Pain was noted between 20 and 90 degrees.  There was no additional limitation following repetition of flexion and extension.  Flare-ups were noted to occur about 3 times a day, worse with activity.  It was noted that the knees were stable on examination.  On examination, there was no warmth or effusion for either knee.  The knees were stable to varus and valgus stress.  X-rays of the bilateral knees were negative.  Internal derangement of the knees was the diagnosis.  

Considering the objective medical evidence of record in light of the above criteria, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected left knee and right knee disabilities is not warranted. 

First addressing limited motion, the Board notes that the aforementioned evidence reveals that the Veteran has had normal extension of the left and right knees, which would not warrant a compensable rating under Diagnostic Code 5261.  Moreover, while there was some limitation of flexion of both knees noted during the February 2009 VA examination -90 degrees with pain -such has not been shown to be to an extent that would warrant a compensable rating under Diagnostic Code 5260.  Thus no more than a 10 percent rating is warranted for either knee   

This is so even considering functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  While the Board is aware of the Veteran's complaints of pain, the Veteran's pain is not shown by competent, objective evidence to be so disabling as to warrant even the minimal compensable rating under Diagnostic Code 5260, much less the next higher, 20 percent rating under that diagnostic code for either knee.  Also for the reasons noted above, there is no basis for assignment of separate ratings for limited flexion and extension of the left knee or the right knee.  

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected left and right knee disabilities but finds that no higher rating is assignable.  The Veteran has never demonstrated or been diagnosed with ankylosis, dislocated semilunar cartilage, or impairment of the tibia and fibula.  Therefore, 38 C.F.R. § 4.71a, DCs 5256, 5258, and 5262 are not for application.  The Board has also considered DC 5257, for recurrent subluxation or lateral instability of the knee; however, as the February 2009 VA examination report is clearly negative for findings of instability in the Veteran's left knee or his right knee, this diagnostic code is not applicable.  For that reason, there also is no basis for assignment of separate ratings for limited motion and instability.  While occasional give-way sensation has been reported, it has not been objectively confirmed, thus a separate compensable rating is not warranted. 

Further regarding separate ratings, the Board acknowledges VAOPGCPREC 23-97, which holds that separate ratings may apply for arthritis and instability of the knee.  Specifically, the VA General Counsel has held that, when X- ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (August 14, 1998). 

In the present case, as noted, a separate rating for instability is not warranted here, as there was no objective evidence of instability of the knees bilaterally and varus, valgus, Lachman's, and drawer tests were all negative.  Further there is no X-ray evidence of arthritis for either knee.  As such, a separate rating under Diagnostic Code 5257 is inapplicable and there is no basis for assignment of a separate rating pursuant to VAOPGCPREC 23-97 or VAOPCGPREC 9-98.   

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Entitlement to an Increased Rating for Post-Traumatic Stress Disorder (PTSD)  

The Veteran claims that a higher rating is warranted for his service-connected PTSD beyond the currently assigned 50 percent.  

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

VA outpatient treatment records from April 2007 to October 2010 have been reviewed.  They show generally treatment for sleep complaints and relationship difficulties.  GAF's were noted in December 2008 and May 2010 as 45.  In September 2010, the Veteran reported that he was getting out more and didn't feel so depressed.  He denied having hallucinations and had no suicidal ideations.  The Veteran reported feeling stable at this time.  He was oriented times 3 with fair insight and judgment.  His affect was congruent and his speech was normal.  

The Veteran was examined by VA in February 2009.  It was noted that he had stopped working in 2001 or 2002 due to difficulty with concentration and difficulty with ambulation.  He was reported to be divorced, and that he talks with his children regularly.  He noted that he was not a sociable person and stayed to himself, reads some and watches television.  He noted having arguments and that he had a history of suicide attempts but that he was not currently thinking of harming himself.  On examination his thought processes were noted as normal.  He had no delusions or hallucinations.  His eye contact and interaction were appropriate and he had no suicidal or homicidal thoughts, ideations or plans.  He had no personal hygiene problems.  He was oriented times three and was alert.  He reported having occasional problems with memory and it was noted that he also reported problems with memory related to aging.  There was no obsessive or ritualistic behavior reported or described.  Rate and flow of speech was within normal limits and there were no panic attacks.  There were anxiety symptoms.  There was no impaired impulse control.  The Veteran described difficulty with sleep.  The diagnosis was. PTSD, and the GAF was 45.  

In considering the merits of the claim, the Board notes that the Veteran is unemployed and this has been attributed to physical problems as well as emotional ones.  He currently receives a TDIU.  Here there is no evidence of speech problems and on examination the Veteran is able to adequately express himself.  There is no evidence of obsessional rituals which interfere with routine activities.  

The Veteran does not have near-constant service connected depression that affects his ability to function independently.  There is no evidence of spatial disorientation or a neglect of personal appearance and hygiene.  While the Veteran has some difficulty establishing and maintaining effective relationships, the evidence of record preponderates against finding that he is unable to establish and maintain any effective relationships due to PTSD.  There is no suicidal ideation, no panic attacks and no indication of impaired impulse control.  

On review, the findings are most consistent with a 50 percent evaluation and the over whelming majority of the criteria for a 70 percent evaluation or beyond are not met or more nearly approximated.  That is, the Board finds that the preponderance of the evidence is against finding that the appellant's disability picture is productive of occupational and social impairment with deficiencies in most areas, to include as due to symptoms contemplated by the rating criteria.  

In making this determination, the Board considered the assigned Global Assessment of Functioning scores, which reflect moderate symptoms.  The Global Assessment of Functioning scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Here the Veteran has consistently been assigned a 45 GAF.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  There is no question that the GAF score and interpretation of the score are important considerations in rating a psychiatric disability.  See, for example, Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation to be assigned; rather, the GAF score is to be considered in light of the actual symptoms of the disorder, which provide the primary basis for the rating to be assigned.  See 38 C.F.R. § 4.126(a).  Here the GAF scores of 45 are not sufficiently consistent with the symptomatology documented to comport with the assigned GAF scores in order to show that the condition was of such severity as to warrant a rating in excess of 50 percent.  Although the Veteran was assigned GAF scores of 45,  the Board notes that the symptoms recorded by the VA examiners do not correspond with the DSM-IV description of a GAF score between 41- 50.  Therefore, on the basis of the medical evidence, the Board finds that the Veteran's symptomatology does not more nearly approximate the criteria of a 70 percent rating of occupational and social impairment with reduced reliability and productivity at any time during the appeal period.


Extra Schedular

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral knee disorders or the PTSD disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's disorders with the established criteria found in the rating shows that the rating criteria reasonably describe the Veteran's disability and symptomatology for both of the disabilities at issue here.  

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for either disorder.   Indeed, it does not appear from the record that he has been hospitalized at all for either disability.  Additionally, there is no evidence of marked interference with employment due to either disability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that theses service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 


ORDER

Service connection for tinnitus is denied.  

Service connection for fibromyalgia to include as secondary to service connected post-traumatic stress disorder (PTSD). 

An initial disability rating beyond 10 percent for a right knee disorder is denied. 

An initial disability rating beyond 10 percent for a left knee disorder is denied. 

An increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for a left upper extremity disorder to include as due to exposure to Agent Orange.  His service records show that he served in Vietnam from September 20, 1969 to September 19, 1970.  Thus exposure to Agent Orange is conceded.  He has stated that he experiences left upper arm tingling.  He is competent to describe symptoms he has regarding the left upper arm.  He has not been examined by VA to determine the nature and etiology of his complaints.  Thus a remand is necessary to have the Veteran examined by VA and to obtain a nexus opinion.  

The Veteran is seeking service connection for a gastrointestinal disorder to include as secondary to PTSD.  When he was examined by VA in February 2009, the examiner stated because there is no history of IBS, GERD, constipation or hiatal hernia, in the chart and because the Veteran denies signs and symptoms of the disorder, further examination of the Veteran for this condition was medically contraindicated.  However, a review of the file shows that the Veteran has been prescribed Ranitidine by VA for some time; thus he is receiving treatment for a gastrointestinal disorder.  As such he should be examined to determine the etiology of his gastrointestinal disorder to include the relationship if any with his PTSD.  

The Veteran is seeking a higher rating for his service connected pes planus now rated as 30 percent disabling.  The Veteran was examined by VA in November 2007.  It was noted that the Veteran had undergone left foot surgery, described as fifth metatarsal head resection.  The examiner stated that the surgery was not related to the service-connected pes planus but rather to the callosities.  The Veteran's bilateral pes planus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  He is currently rated at 30 percent under this code which requires severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Thus the callosities on his left foot are part of the manifestations of his disorder.  When he underwent a VA disability evaluation examination in February 2009, the examiner noted the X-ray impression as, status post left fifth metatarsal osteomy.  The examiner did not discuss the degree of pronation, or tenderness or whether there is inward displacement.  Additionally the examiner diagnosed pes planus and plantar hyperkeratosis, secondary to pes planus.  



In August 2008, the RO issued a rating decision denying the Veteran's claim for a temporary total rating.  In December 2008, the Veteran submitted a letter specifically referencing the April 2008 decision, citing the denial of his claim and disagreeing with the finding.   However, the RO has not issued a statement of the case addressing this claim.  So the appropriate disposition of this claim is to remand, rather than merely refer, it to the RO via the AMC for a statement of the case and to give the Veteran an opportunity to perfect an appeal to the Board concerning this claim by also filing a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate his gastrointestinal complaints.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner should indicate the nature of all gastrointestinal disorders and offer an opinion on the etiology of any disorder diagnosed to include whether it is at least as likely as not ( a 50 percent probability or greater) that any disorder found is related to the Veteran's military service or is due to or aggravated by his service-connected PTSD.  Complete rationale must be provided.  

2.  Schedule the Veteran for a VA neurological examination to evaluate his left upper extremity complaints.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner should indicate the nature of any left upper extremity disorders found and offer an opinion on the etiology of any disorder diagnosed to include whether it is at least as likely as not (a 50 percent probability or greater) that any disorder found is related to the Veteran's military service to include whether it is due to exposure to herbicides.  Complete rationale must be provided.  


3.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected bilateral pes planus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent symptomatology should be annotated in the examination report.  

The examiner should provide a full discussion of symptoms associated with the Veteran's bilateral pes planus.  In particular, the examiner should indicate whether, due solely to the service-connected bilateral pes planus there is evidence of pronounced symptomatology; marked pronation or extreme tenderness of plantar surfaces of the feet; and marked inward displacement and severe spasm of the tendoachilles on manipulation and whether these foot symptoms improve upon the use of orthopedic shoes or appliances.  In answering these questions, the examiner should address the Veteran's specific contentions with regard to his foot symptomatology and should, to the extent possible, disassociate any symptoms associated with the service-connected bilateral pes planus with that symptomatology associated with any foot problems determined to be not related to the bilateral pes planus.  All conclusions must be supported by complete rationale.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO shall send the Veteran a statement of the case concerning his claim for a temporary total rating. Advise him that he still needs to file a timely substantive appeal in response to this statement of the case to perfect an appeal to the Board concerning this additional claim.  38 C.F.R. §§ 20.200, 20.302(b).  Also advise him of the time limit for perfecting the appeal of this additional claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

6.  Following completion of the above, the claims for should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


